DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/29/2021 has been entered.
Claim(s) 1-3, 11-20 are presented for examination based on the amendment filed 3/29/2021.
Claim(s) 4-10 are cancelled.
Claim(s) 1, 11, 14, 15 & 18 are amended.
Claim(s) 1, 15 & 18-20 are further amended based on examiner’s amendment.
Rejection(s) under 35 USC 103 for claim(s) 1-3, 11-20 is withdrawn in view of their amendment and arguments presented by the applicant.
This action contains an Examiner’s Amendment.
Claim(s) 1-3 & 11-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Pangrle (Reg#42973, Tel: (818) 395-4194) on May 4th, 2021. The support for the amended phrase “from the top view” can be found in specification (¶[0123] & [0125]).
The application has been amended as follows: 
1. (Currently amended) A method comprising: 
5receiving information that defines a three-dimensional subterranean structure wherein the information is at least in part derived from seismic data of at least a portion of the three-dimensional subterranean structure acquired via sensors and wherein the three-dimensional subterranean structure comprises a curved surface;
automatically splitting the three-dimensional subterranean structure into 10portions wherein the splitting implements a top view, split angle criterion to generate a series of horizontal line segments that represent the curved surface from the top view, wherein each of the horizontal line segment comprises end points; 
based at least in part on the end points, generating planar convex hulls for the portions; 

based at least in part on the three-dimensional discrete fracture network, positioning one or more wells.
15. (Currently amended) A system comprising: 
a processor; 
15memory operatively coupled to the processor; 
processor executable instructions stored in the memory and executable to instruct the system to: 
receive information that defines a three-dimensional subterranean structure wherein the information is at least in part derived from seismic data of at 20least a portion of the three-dimensional subterranean structure acquired via sensors and wherein the three-dimensional subterranean structure comprises a curved surface; 
automatically split the three-dimensional subterranean structure into portions via implementation of a top view, split angle criterion to generate a series of 25horizontal line segments that represent the curved surface from the top view, wherein each of the horizontal line segments comprises end points; 
based at least in part on the end points, generate planar convex hulls for the portions; 

based at least in part on the three-dimensional discrete fracture network, positioning one or more wells.
18. (Currently amended) One or more non-transitory computer-readable storage media comprising processor-executable instructions to instruct a computer to:
	15receive information that defines a three-dimensional subterranean structure wherein the information is at least in part derived from seismic data of at least a portion of the three-dimensional subterranean structure acquired via sensors and wherein the three-dimensional subterranean structure comprises a curved surface;
20automatically split the three-dimensional subterranean structure into portions via implementation of a top view, split angle criterion to generate a series of horizontal line segments that represent the curved surface from the top view, wherein each of the horizontal line segments comprises end points; 
based at least in part on the end points, generate planar convex hulls 25for the portions; 
generate a three-dimensional discrete fracture network based at least in part on the planar convex hulls; and 
based at least in part on the three-dimensional discrete fracture network, positioning one or more wells.
Currently amended) The one or more non-transitory computer-readable storage media of claim 18 comprising processor-executable instructions to instruct the computer to simulate phenomena associated with a subterranean formation based at least in part on a model that includes the three-dimensional discrete fracture network.
20. (Currently amended) The one or more non-transitory computer-readable storage media of claim 18 comprising processor-executable instructions to instruct the computer to generate a planar convex hull for at least one of the portions by applying a Graham scan algorithm.
------ This page is left blank after this line ------


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim(s) 1-3, 11-20 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically receiving information that defines a three-dimensional subterranean structure wherein the information is at least in part derived from seismic data of at least a portion of the three-dimensional subterranean structure acquired via sensors and wherein the three-dimensional subterranean structure comprises a curved surface; automatically splitting the three-dimensional subterranean structure into portions wherein the splitting implements a top view, split angle criterion to generate a series of horizontal line segments that represent the curved surface from the top view, wherein each of the horizontal line segment comprises end points; based at least in part on the end points, generating planar convex hulls for the portions; generating a three-dimensional discrete fracture network based at least in part on the planar convex hulls as presented in independent claims 1, 15 and 18 of the instant application (as supported in specification e.g. ¶ [0120]-[0130][0134][0135] and Figs. 7 & 9).
Further applicant’s remarks clarify the distinction between the current cited prior art and also incorporated here for further reasons for allowance.

Prior Art of Record
The Prior art of reference Neave (US PGPub 2007/0168169 A1) teaches splitting the three-dimensional subterranean structure (i.e. faults) into portions (i.e. “The points of intersection define lines, which subdivide each fault” [Neave: page 4, paragraph [0046]]), wherein the splitting generates line segments that comprise end points (Neaves: [0046] – “[0046] The points of intersection define lines, which subdivide each fault…” as showing lines and a line is known to have two endpoints at least; Neave teaches based at least in part on the end point (Neave: [0041]-[0046] – full fault analysis involves not only convex hull calculation, but also determining which faults don’t really exists (hence no convex hull for faults), via fault truncation, which involves creation of lines and subdividing the faults), generating planar (Neaves does not state its planar explicitly, but uses graham scan – review of Paper by Graham (IDS dated 9/5/17 Paper 4 shows convex hulls is of a finite planar set)   convex hulls for the portions (i.e. “A number of techniques for estimating active area are known in the art. In one embodiment of the invention, a convex hull calculation is performed” [Neave: page 3, paragraph [0041]]). Neave however does not teach splitting implements a top view, split angle criterion to generate a series of horizontal line segments that represent the curved surface from the top view, wherein each of the horizontal line segment comprises end points. 
The Prior art of reference Goff (US PGPub 20030112704 A1), cited on the latest IDS report and by examiner previously, teaches automatically Goff [0223]-[0247] & Fig.20-26 as correlating (or combining the patches) the (fault) patches which not splitting the curved surface which also ready represents the initial fault as claimed. Therefore although Goff may reach similar discrete fracture network as claimed invention the current invention starts with a curved surface whereas Goff has unit/individual fault patches as a starting point. Current invention therefore differs from the teachings of Goff. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
------ This page is left blank after this line ------

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Tuesday, May 4, 2021